DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 4,683,057) [hereinafter Krause].
	With respect to claim 1, Krause discloses cage 27 (key structure) for installing a section 7a (filter cartridge) on a casing 6 (cylinder), as shown in Fig. 2, the key structure 27 comprising: a main body extending along a horizontal direction and comprising a combining portion for being combined with the filter cartridge 7a, as shown in Fig. 5; and a finger 38 (arm) connected to the main body and extending along a vertical direction substantially perpendicular to the horizontal direction downwardly, as shown in Fig. 6, a lug 40 (engaging hook) being formed on an end of the arm 38 for engaging with a space 24 (positioning recess) on the cylinder 6, as shown in Fig. 1.
	Krause lacks the arm being resilient.  However, this would have been obvious to one of ordinary skill in the art, in order to provide a better grip between the arm and the 

	With respect to claims 3 and 11, Krause discloses at least one lug 41 (operating rib) connected to the main body and extending along the vertical direction upwardly, as shown in Fig. 6, and the at least one operating rib 41 driving the main body to rotate relative to the cylinder 6 when the at least one operating rib 41 is operated, since a use can do this during installation.

	With respect to claims 4 and 12, Krause discloses at least one strengthening rib 38 disposed on the main body for strengthening a structural strength of the key structure, as shown in Fig. 6.

	With respect to claim 8, Krause discloses filter-drier assembly 5, as shown in Fig. 1, having: a shell comprising a cover 12 and a cylinder 6, as shown in Fig. 2, the cover 12 being detachably combined with the cylinder 6, as shown in Fig. 2, an accommodating space 24 being enclosed by the cover 12 and the cylinder 6, a positioning recess 24 being formed on the cylinder 6, as shown in Fig. 2; a filter cartridge 7a disposed in the accommodating space 24, as shown in Fig. 1; and a key structure 27 for installing the filter cartridge 7a on the cylinder 6, as shown in Fig. 2, the key structure 27 comprising: a main body extending along a horizontal direction and comprising a combining portion for being combined with the filter cartridge 7a, as shown 
Krause lacks the arm being resilient.  However, this would have been obvious to one of ordinary skill in the art, in order to provide a better grip between the arm and the cylinder, and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claim 9, Krause discloses wherein the cylinder 6 comprises at least one wall (guiding structure) disposed on at least one side of the positioning recess 24 for guiding the engaging hook 40 to enter into the positioning recess 24, as shown in Fig. 1.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 4,683,057) in view of Stankowski et al. (US 2009/0184043) [hereinafter Stankowski].
With respect to claims 2 and 10, Krause discloses at least one fixing lug 38 connected to the main body and extending along the vertical direction downwardly, as shown in Fig. 6, an abutting portion 40 being formed on the at least one fixing lug 38 and extending along the horizontal direction, as shown in Fig. 6, and the abutting portion 40 abutting against a wall on an end surface of the cylinder 6 when the engaging hook 40 engages with the positioning recess 24, as shown in Fig. 1.
	Krause lacks the abutting portion abutting against a protruding rim on an end surface of the cylinder when the engaging hook engages with the positioning recess.
	Stankowski discloses a filter cartridge 26, as shown in Fig. 3a, having flanges 35 with lugs 36 abutting against slots 37 (protruding rim) on an end surface of bowl 39, as shown in Fig. 3b, to ensure a good retention between the bowl and the cartridge (see paragraph 0058).  It would have been obvious to one of ordinary skill in the art to provide the cylinder disclosed by Krause with a protruding rim, as taught by Stankowski, in order to provide a better connection between the cylinder and the cartridge (see paragraph 0058).


Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (US 4,683,057) in view of Stockbower (US 2005/0178713).
	With respect to claims 5 and 13 Krause lacks wherein the combining portion is detachably combined with a neck portion on an end cap of the filter cartridge, two engaging protrusions protrude from two sides of the combining portion and are located at positions respectively corresponding to two engaging recesses on a wall of the neck 
	Stockbower discloses a filter module 10, as shown in Fig. 1, having a key 30 including a combining portion detachably combined with a neck portion on an end cap 19 of a filter cartridge 16, as shown in Fig. 2, two engaging protrusions 33 protrude from two sides of the combining portion and are located at positions respectively corresponding to two engaging recesses 38, 40, on a wall of the neck portion, as shown in Fig. 2, and the two engaging protrusions 33 respectively engage with the two engaging recesses 38, 40, when the combining portion is combined with the neck portion, as shown in Fig. 2.  It would have been obvious to one of ordinary skill in the art to provide the combining portion disclosed by Krause with two engaging protrusions, as taught by Stockbower, in order to be able to use the key structure with a cartridge having a neck portion and an endcap.

	With respect to claims 6 and 14 Stockbower discloses wherein a shape of a cross section of the combining portion along the horizontal direction matches with a shape of a cross section of the neck portion along the horizontal direction, as shown in Fig. 2.

	With respect to claims 7 and 15, Krause as modified by Stockbower lacks wherein a shape of a cross section of the combining portion along the horizontal direction does not match with a shape of a cross section of the neck portion along the horizontal direction.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778